       Case 3:07-cr-00638-JAJ-TJS Document 209 Filed 04/27/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                             DAVENPORT DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                               No. 3:07-cr-0638-02-JAJ
 vs.
                                                                 ORDER
 TRACY ANTONIO HOWARD,
               Defendant.

       This matter comes before the court pursuant to the defendant’s May 17, 2019
Motion for a Reduction of Sentence Under § 404 of the First Step Act.      [Dkt. 175]   The
defendant is represented by the Federal Public Defender.               The government is
represented by Assistant United States Attorney Richard Westphal.          The defendant’s
motion is denied.
       In this case, the defendant seeks to take advantage of § 404 of the First Step Act of
2018 which gives retroactive application to the Fair Sentencing Act of 2010.            The
defendant was convicted of a conspiracy involving more than fifty grams of crack
cocaine.   This, together with his prior felony drug convictions, subjected him to
mandatory life incarceration when he pleaded guilty.         The defendant contends that
giving retroactive application to the Fair Sentencing Act means that the defendant is no
longer subject to mandatory life imprisonment pursuant to 21 U.S.C. § 841(b)(1)(A) but
rather a range of imprisonment from ten years to life pursuant to 21 U.S.C. §
841(b)(1)(B). Among other things, the government contends that because the defendant
admitted to responsibility for more than 280 grams of crack cocaine as a part of his plea
agreement, he is still subject to the penalties found in § 841(b)(1)(A) and giving
retroactive application to the Fair Sentencing Act affords this defendant no relief.
      Case 3:07-cr-00638-JAJ-TJS Document 209 Filed 04/27/20 Page 2 of 6




                                I. Procedural History
       The defendant was named in a two count indictment filed herein on December 13,
2007. [Dkt. 10]      Count 1 charged a conspiracy involving more than fifty grams of
crack cocaine.   Count 2 charged distribution of crack cocaine. The government filed a
notice pursuant to 21 U.S.C. § 851 indicating that the defendant had previously been
convicted of two felony drug offenses.    [Dkt. 32]
       The defendant and the government entered into a plea agreement that was filed
herein on April 2, 2008. [Dkt. 34] In it, the defendant agreed to plead guilty to Count
1 and acknowledged that he had two prior felony drug convictions.            In addition, the
defendant admitted that he possessed and distributed in excess of 500 grams of cocaine
base during the course of the conspiracy.         [Dkt. 34, ¶7; Attachment A, ¶1]    He was
sentenced to life imprisonment without parole on May 27, 2009.       [Dkt. 88]
                                   II.   Analysis
       The court concludes that the dispositive issue presented by this motion is whether
the defendant’s admission to responsibility for more than 280 grams of crack cocaine as a
part of his guilty plea deprives him of relief under the First Step Act’s grant of retroactive
application of the Fair Sentencing Act.      The defendant contends that the indictment
charging fifty grams and more of crack cocaine controls and that giving retroactive
application of the Fair Sentencing Act means that this is no longer a ten years to life
incarceration case, but rather five to forty years (prior to enhancements for prior felony
drug convictions).    The government contends that the defendant’s admission to more
than 280 grams of crack cocaine after the Fair Sentencing Act subjects the defendant to
ten years to life incarceration today and, therefore, should subject the defendant to that
same punishment for behavior prior to the Fair Sentencing Act.
       The indictment in this case tracked the statutory language in effect at the time and
cited to the ten years to life incarceration penalty section, 21 U.S.C. § 841(b)(1)(A).


                                              2
      Case 3:07-cr-00638-JAJ-TJS Document 209 Filed 04/27/20 Page 3 of 6



The government argues that it should not be held responsible for its inability to predict
what Congress might do a decade later, and make retroactive.         The defendant contends
that his admission to more than 280 grams of crack cocaine can only be used by the court
to determine whether he exceeded the fifty gram threshold in effect prior to the Fair
Sentencing Act.   He does not cite authority for this proposition.
       As the Eighth Circuit Court of Appeals has made clear, “The First Step Act
applies to offenses, not conduct, see First Step Act § 404(a), and it is [a defendant’s]
statute of conviction that determines his eligibility for relief.” United States v.
McDonald, 944 F.3d 769, 772 (8th Cir. 2019) (citing United States v. Beamus, No.
19-5533, 943 F.3d 789, 792 (6th Cir. Nov. 21, 2019); United States v. Wirsing, 943 F.3d
175, 186 (4th Cir. 2019)). Thus, a defendant’s stipulation or admission, at the time of his
or her original sentencing, to a quantity of crack or powder cocaine in excess of the
amount for a mandatory minimum sentence under the Fair Sentencing Act does not make
a defendant ineligible for a reduction in sentence under the First Step Act. What the
Eighth Circuit Court of Appeals has not decided is whether a reduction is appropriate in
such circumstances.
       It appears, however, that courts to consider that question directly have concluded
that a reduction is not appropriate in these circumstances. As the Eleventh Circuit Court
of Appeals explained, albeit in an unpublished decision,
              [T]he district court was not “expressly permitted by” the
              terms of the First Step Act to reduce [defendant Brown’s]
              sentence. See 18 U.S.C. § 3582(c)(1)(B). The First Step Act
              allows district courts to reduce sentences of defendants who
              distributed less than 280 grams of cocaine. Because Brown
              admitted that he was responsible for distributing 1,500 grams
              of cocaine, he remains subject to the same mandatory
              minimum sentence and a maximum sentence of life
              imprisonment. The First Step Act cannot serve as a basis to
              reduce Brown’s sentence.
United States v. Brown, ___ F. App’x ___, ___, No. 19-10926, 2020 WL 773012, at *2
(11th Cir. Feb. 18, 2020).

                                            3
      Case 3:07-cr-00638-JAJ-TJS Document 209 Filed 04/27/20 Page 4 of 6



       Other courts agree. See, e.g., United States v. Hopper, No. 1:05 CR 596, 2020
WL 759578, at *2 (N.D. Ohio Feb. 14, 2020) (concluding that, where the defendant
pleaded guilty to possessing 312.3 grams of crack, over the 280-gram threshold to trigger
a 10-year mandatory minimum under the Fair Sentencing Act, there was no basis for a
reduction in the defendant’s term of incarceration); United States v. Mockabee, No.
110CR00003SEBDML, 2020 WL 419349, at *4 (S.D. Ind. Jan. 27, 2020) (holding that,
even though the 50 grams of crack to which the defendant originally stipulated no longer
implicated a 10-year mandatory minimum, his stipulation of 5 kilograms of powder
cocaine still did, which left the court without any discretion to reduce his sentence below
the previously-imposed mandatory minimum); United States v. Morrison, No. 07-CR-003
(LAP), 2019 WL 6732877, at *3 (S.D.N.Y. Dec. 11, 2019) (holding that, where the
defendant had stipulated to 150 grams of crack cocaine in his plea agreement, an amount
above the 5 grams charged in the indictment, and above the 28 grams now required for a
5-year mandatory minimum under the Fair Sentencing Act, reducing his sentence would
give him an undeserved windfall, so a reduction was denied); United States v. Brown, No.
1:00-CR-290, 2019 WL 6170574, at *2 (N.D. Ohio Nov. 20, 2019) (holding that, where
the defendant admitted in his plea to possessing 365.9 grams of crack—above the
threshold quantity for a 10-year mandatory minimum before and after the Fair Sentencing
Act—his statutory mandatory minimum sentence was the same, and no reduction was
appropriate); United States v. Roman, No. 3:06CR268 (JBA), 2019 WL 5727412, at *5
(D. Conn. Nov. 4, 2019) (holding that, although the defendant’s conviction involving 50
grams of crack no longer implicated a 10-year mandatory minimum, his conviction
involving 5 kilograms of cocaine powder still did, so no reduction was appropriate);
United States v. Dennis, No. CR 06-00108-KD-B, 2019 WL 3936449, at *3 (S.D. Ala.
Aug. 20, 2019) (holding that, although the Fair Sentencing Act increased the quantity of
crack cocaine from 5 grams to 28 grams for a mandatory minimum, the defendant’s
conviction for 34 grams still subjected him to the same statutory mandatory minimum, so


                                            4
        Case 3:07-cr-00638-JAJ-TJS Document 209 Filed 04/27/20 Page 5 of 6



the court was without any authority to sentence the defendant below the statutory
minimum); United States v. Curb, No. 06 CR 324-31, 2019 WL 2017184, at *3 (N.D. Ill.
May 7, 2019) (holding that, where the defendant stipulated to 4.5 kilograms of crack, his
mandatory minimum sentence remained the same before and after the Fair Sentencing
Act, so a reduction was not authorized). Indeed, this court has found no decision
expressly holding to the contrary.            But see United States v. Pittman, No.
3:07-CR-277-J-32JBT, 2020 WL 364181, at *4 (M.D. Fla. Jan. 22, 2020) (concluding
that it need not decide the effect of a defendant’s acceptance of responsibility for a drug
quantity that requires a 10-year mandatory minimum even under the Fair Sentencing Act,
because the court determined, in its discretion, to reduce the defendant’s sentence only
down to the minimum mandatory, i.e., from 135 months to 120 months, based on other
factors); United States v. King, 423 F. Supp. 3d 481 (M.D. Tenn. 2019) (concluding that
the defendant’s stipulation to a quantity still in excess of the mandatory minimum under
the First Step Act did not make him ineligible for a later reduction in sentence, but never
considering the impact of the stipulation on his new sentence).
        If the goal of giving retroactive application to the Fair Sentencing Act is to treat
defendants the same before and after the enactment of the Fair Sentencing Act, then that
has been accomplished here.         This defendant was informed of the government’s
intention to prove drug quantity sufficient to subject him to a mandatory life sentence,
given his prior felony drug convictions.           He then admitted to responsibility for a
quantity of crack cocaine that qualifies for such treatment today and, therefore, then as
well.   In some respects, it is a harsh result, especially in light of the fact that one of the
defendant’s prior felony drug convictions was for possession of a controlled substance.
The court would not have given this defendant a mandatory life sentence but for the fact
that it was mandatory. However, the court is persuaded, for the reasons expressed
above, that the defendant is not entitled to relief.




                                               5
      Case 3:07-cr-00638-JAJ-TJS Document 209 Filed 04/27/20 Page 6 of 6



      Upon the foregoing,
      IT IS ORDERED that the defendant’s May 17, 2019 Motion for a Reduction of
Sentence Under § 404 of the First Step Act [Dkt. 175] is denied.
      DATED this 27th day of April, 2020.




                                            6
